Citation Nr: 1441649	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  10-04 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), adjustment disorder, and depressive disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1992 to October 2005.  He has reported subsequent reserve service.

This matter was last before the Board of Veterans' Appeals (Board) in February 2014 on appeal from an August 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO).  The RO confirmed and continued a May 2006 denial of service connection for a low back disability and denied entitlement to service connection for PTSD.  In a June 2013 rating decision, the RO granted the Veteran's claim for a low back disability, and that issue is no longer on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2012 and February 2014, the Board directed the RO to locate any available records of the Veteran's reserve service.  The RO did not obtain these records.  The RO must request the Veteran's reserve service records on remand.

The Veteran was diagnosed with an adjustment disorder with depressed mood in December 2007, five months prior to filing his claim.  The July 2011 VA examiner found the adjustment disorder was in remission.  VA treatment records from 2014 reveal the Veteran is in depression counseling and again has been diagnosed with an adjustment disorder with depressed mood.  However, service connection may be granted if a disability existed at the time a claim for VA disability compensation was filed or at any time during the pendency of the claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Accordingly, the case is REMANDED for the following action:

1. The Veteran submitted evidence showing service in the Wisconsin National Guard from December 2005 - July 2006 and a three-year enlistment in the U.S. Army Reserve (Unit W74VAA 1st BN 334th REGT) beginning in July 2005.

Using this information, contact all appropriate record repositories, including, but not limited to, the National Personnel Records Center and the National Archives in an attempt to retrieve any available records or to confirm their loss or destruction.

IF NO RESERVE RECORDS CAN BE LOCATED, MAKE A FORMAL FINDING AS TO THEIR UNAVAILABILITY.  As required by 38 C.F.R. § 3.159(e), inform the Veteran of the status of these records.  Also advise him that alternative forms of evidence can be developed to substantiate the claims, including but not limited to "buddy certificates" and letters.  Dixon, 3 Vet.App. at 263-264.

2. Obtain all VA treatment records from the Milwaukee VA Medical Center, dated since March 2014.  

3. Return the Veteran's claims folder to the examiner who conducted the July 2011 examination.  If that examiner is no longer available, schedule the Veteran for an examination with an appropriate clinician. 

The purpose of the addendum opinion or examination is to determine whether the Veteran's adjustment disorder with mixed anxiety and depressed mood, as diagnosed in December 2007 and January 2014, had its onset or was aggravated during active service, or is otherwise related to any incident of service.  

a. The claims folder, and a copy of this Remand, will be made available to the examiner who must acknowledge such receipt and review in any report generated as a result of this Remand. 

b. The examiner must state the medical and factual basis or bases for any opinions rendered based on his clinical experience, medical expertise, and established medical principles, and with identification of the evidence.

c. If the examiner finds he cannot provide a requested finding without resort to speculation, he must provide a complete explanation for any such opinion.  He must indicate whether his inability to provide such an opinion is a result of such factors as: (i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.

d. The examiner is advised that service connection may be granted even if a disability resolves prior to the adjudication of the claim.  Therefore, even if the Veteran does not have a disability at the time of the examination, if he did so in December 2007 and January 2014, the presence of this disability at the times indicated may be sufficient for the requirement that a veteran have the disability in question to obtain service connection. 

e. If a new examination is scheduled, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

4.  Review the medical examination report obtained to ensure that the Remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.

5.  Readjudicate the claim.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



